


Exhibit 10.1(b)


SUPPLEMENTAL EXECUTIVE
RETIREMENT BENEFITS AGREEMENT


This Supplemental Executive Retirement Benefits Agreement (this “Agreement”) is
made as of the 15th day of June, 2015, by and between The Park National Bank, a
national banking association (“Park”), and Brady T. Burt, an individual
(“Executive”).
RECITALS


A.
Executive is a valued current employee of Park.



B.
Park desires to retain Executive and to provide for the post-retirement needs of
Executive in a responsible manner.



AGREEMENT


NOW, THEREFORE, the parties hereto, for and in consideration of the foregoing
and the mutual promises contained herein and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged,
intending to be legally bound hereby, do agree as follows:


1.Supplemental Retirement Benefits. Park maintains an unfunded retirement
account for Executive, the obligations under which shall be reflected on the
general ledger of Park (the “Retirement Account”). The Retirement Account shall
be an unsecured liability of Park to Executive, payable only as provided herein
from the general funds of Park. The Retirement Account is not a deposit or
insured by the FDIC and does not constitute a trust account or any other special
obligation of Park and does not have priority of payment over any other general
obligation of Park or any of its affiliates.


2.Payment of Benefits.


(a)Full Benefit. If Executive does not experience a separation from service with
Park and its affiliates (within the meaning of the Treasury Regulations
applicable to Section 409A of the Internal Revenue Code of 1986, as amended (the
“Code”)) (except for such breaks in service prescribed by law, such as the
Family and Medical Leave Act) until the Full Vesting Date (as defined in Exhibit
A hereto), then commencing upon the Payment Commencement Date (as defined in
Exhibit A hereto), Park shall pay to Executive the Full Benefit (as defined in
Exhibit A hereto) until Executive’s death, with such Full Benefit to be payable
annually beginning on the Payment Commencement Date and on the first business
day on or immediately after each anniversary of the Payment Commencement Date
and thereafter until Executive’s death.


(b)Early Termination. If Executive voluntarily resigns from full-time employment
with Park and its affiliates for any reason before the Early Vesting Date (as
defined in Exhibit A hereto), or Park or any of its affiliates discharges
Executive for any reason before the Early Vesting Date, then Executive shall not
be entitled to any of the supplemental retirement benefits provided for in this
Agreement and this Agreement shall be terminated immediately without any
liability to Park or any of its affiliates whatsoever. If Executive does not
experience a separation from service with Park and its affiliates until the
Early Vesting Date, then commencing upon the Payment Commencement Date, Park
shall pay to Executive the Early Benefit (as defined in Exhibit A hereto) until
Executive’s death, with such Early Benefit to be payable annually beginning on
the Payment Commencement Date and on the first business day on or immediately
after each anniversary of the Payment Commencement Date and thereafter until
Executive’s death. For the purposes of this Agreement, the “Early Benefit” shall
be the amount set forth on Exhibit A corresponding to the year in which
Executive separates from service prior to the Full Vesting Date.


(c)Discharge for Cause. Any other provision of this Agreement to the contrary
notwithstanding, and in addition to the consequences contemplated by Section 7,
if Executive experiences a separation from service with Park and its affiliates
as a result of, or in connection with: (i) Executive’s insubordination;
(ii) Executive’s breach of this Agreement; (iii) any act or omission by
Executive which is, or is likely to be, injurious to Park or any of its
affiliates or the business reputation of Park or any of its affiliates;
(iv) Executive’s dishonesty, fraud, malfeasance, negligence

1

--------------------------------------------------------------------------------




or misconduct; (v) Executive’s failure to satisfactorily perform Executive’s
duties, to follow the direction (consistent with Executive’s duties) of the
Chairman of the Board, the Chief Executive Officer, the President or the Board
of Directors of Park or any other individual to whom Executive reports, or to
follow the policies, procedures, and rules of Park and its affiliates; or
(vi) Executive’s conviction of, or Executive’s entry of a plea of guilty or no
contest to, a felony or crime involving moral turpitude (any of the foregoing
referred to herein as “Cause”), then Executive shall not be entitled to any of
the supplemental retirement benefits provided for in this Agreement and this
Agreement shall be immediately terminated without any liability to Park or any
of its affiliates whatsoever. To the extent that, following Executive’s Payment
Commencement Date, the Board of Directors of Park determines that Cause exists
or existed, as appropriate, to terminate Executive, Executive shall forfeit any
right to receive future supplemental retirement benefits provided for in this
Agreement, shall return all payments previously made under this Agreement within
30 days after Executive’s receipt of a written demand by Park for such repayment
and this Agreement shall immediately terminate.


(d)Death of Executive. Any provision of this Agreement to the contrary
notwithstanding, this Agreement shall automatically terminate upon the death of
Executive and neither Executive nor Executive’s estate nor any beneficiary(ies)
of Executive shall be entitled to any benefits hereunder.


3.Intent of Parties. Park and Executive intend that this Agreement shall
primarily provide supplemental retirement benefits to Executive as a member of a
select group of management or highly compensated employees of Park for purposes
of the Employee Retirement Income Security Act of 1974, as amended (“ERISA”).


4.ERISA Provisions.


(a)The following provisions in this Agreement are part of this Agreement and are
intended to meet the requirements of ERISA.


(i)The general corporate funds of Park are the basis of payment of benefits
under this Agreement.


(ii)For claims procedure purposes, the “Claims Administrator” shall be the
Compensation Committee of the Board of Directors of Park National Corporation or
such other person named from time to time by notice to Executive.


(b)Notice of Denial. If Executive or a representative of Executive (the
“claimant”) is denied a claim for benefits under this Agreement, the Claims
Administrator shall provide to the claimant written notice of the denial within
90 days after the Claims Administrator receives the claim, unless special
circumstances require an extension of time for processing the claim. If such an
extension of time is required, written notice of the extension shall be
furnished to the claimant prior to the termination of the initial 90-day period.
In no event shall the extension exceed a period of 90 days from the end of such
initial period. Any extension notice shall indicate the special circumstances
requiring the extension of time, the date by which the Claims Administrator
expects to render the final decision, the standards on which entitlement to
benefits are based, the unresolved issues that prevent a decision on the claim
and the additional information needed to resolve those issues.


(c)Contents of Notice of Denial. If a claim for benefits under this Agreement is
wholly or partially denied, the Claims Administrator shall provide to such
claimant written notice of the denial which shall set forth:


(i)the specific reasons for the denial;


(ii)specific references to the pertinent provisions of this Agreement on which
the denial is based;


(iii)a description of any additional material or information necessary for the
claimant to perfect the claim and an explanation of why such material or
information is necessary; and





2

--------------------------------------------------------------------------------




(iv)an explanation of this Agreement’s claim review procedures, and the time
limits applicable to such procedures, including a statement of the claimant’s
right to bring a civil action under Section 502(a) of ERISA following an adverse
benefit determination on review.


(d)Right to Review. After receiving written notice of the denial of a claim, a
claimant shall be entitled to:


(i)request a full and fair review of the denial of the claim by written
application to the Claims Administrator;


(ii)request, free of charge, reasonable access to, and copies of, all documents,
records, and other information relevant to the claim;


(iii)submit written comments, documents, records, and other information relating
to the denied claim to the Claims Administrator; and


(iv)a review that takes into account all comments, documents, records, and other
information submitted by the claimant relating to the claim, without regard to
whether such information was submitted or considered in the initial benefit
determination.


(e)Application for Review. If a claimant wishes a review of the decision denying
the claimant’s claim to benefits under this Agreement, the claimant must submit
the written application to the Claims Administrator within 60 days after
receiving written notice of the denial.


(f)Hearing. Upon receiving such written application for review, the Claims
Administrator may sched-ule a hearing for purposes of reviewing the claimant’s
claim, which hearing shall take place not more than 30 days from the date on
which the Claims Administrator received such written application for review.


(g)Notice of Hearing. At least 10 days prior to the scheduled hearing, the
claimant shall receive written notice of the date, time, and place of such
scheduled hearing.  The claimant may request that the hearing be rescheduled,
for the claimant’s convenience, on another reasonable date or at another
reasonable time or place.


(h)Counsel. All claimants requesting a review of the decision denying their
claim for benefits may employ one counsel for purposes of the hearing and may
request that such counsel receive copies of any notices sent to the claimant
under this Section 4.


(i)Decision on Review. No later than 60 days following the receipt of the
written application for review, the Claims Administrator shall submit its
decision on the review in writing to the claimant unless the Claims
Administrator determines that special circumstances (such as the need to hold a
hearing) require an extension of time, to a day no later than 120 days after the
date of receipt of the written application for review. If the Claims
Administrator determines that the extension of time is required, the Claims
Administrator shall furnish to the claimant written notice of the extension
before the expiration of the initial 60-day period. The extension notice shall
indicate the special circumstances requiring an extension of time and the date
by which the Claims Administrator expects to render its decision on review. In
the case of a decision adverse to the claimant, the Claims Administrator shall
provide to the claimant written notice of the denial which shall include:


(i)the specific reasons for the decision;


(ii)specific references to the pertinent provisions of this Agreement on which
the decision is based;


(iii)a statement that the claimant is entitled to receive, upon request and free
of charge, reasonable access to, and copies of, all documents, records, and
other information relevant to the claimant’s claim for benefits; and



3

--------------------------------------------------------------------------------




(iv)an explanation of this Agreement’s claim review procedures, and the time
limits applicable to such procedures, including a statement of the claimant’s
right to bring an action under Section 502(a) of ERISA following the denial of
the claim upon review.


(j)The Claims Administrator has the discretionary authority to determine all
interpretative issues arising under this Agreement and the interpretations of
the Claims Administrator shall be final and binding upon Executive or any other
person claiming benefits under this Agreement.


5.Funding by Park.


(a)Park shall be under no obligation to set aside, earmark or otherwise
segregate any funds with which to pay its obligations under this Agreement.
Executive shall be and remain an unsecured general creditor of Park with respect
to Park’s obligations hereunder. Executive shall have no property interest in
the Retirement Account or any other rights with respect thereto.


(b)Notwithstanding anything herein to the contrary, Park has no obligation
whatsoever to purchase or maintain an actual life insurance policy with respect
to Executive or otherwise. If Park determines in its sole discretion to purchase
one or more life or annuity insurance policies referable to the life of
Executive, neither Executive nor Executive’s beneficiary shall have any legal or
equitable ownership interest in, or lien on, such policy(ies) or any other
specific funding or any other investment or to any asset of Park. Park, in its
sole discretion, may determine the exact nature and method of funding (if any)
of the obligations under this Agreement. If Park elects to fund its obligations
under this Agreement, in whole or in part, through the purchase of one or more
life insurance policies, mutual funds, annuities, or other securities, Park
reserves the right, in its sole discretion, to terminate such method of funding
at any time, in whole or in part.


(c)If Park, in its sole discretion, elects to invest in one or more life
insurance or annuity policies on the life of Executive, Executive shall assist
Park, from time to time, promptly upon the request of Park, in obtaining such
insurance policy(ies) by supplying any information necessary to obtain such
policy(ies) as well as submitting to any physical examinations required
therefor. Park shall be responsible for the payment of all premiums with respect
to any whole life, variable, or universal life insurance or annuity policy
purchased in connection with this Agreement unless otherwise expressly agreed.


6.Change in Control. If a Change in Control (as hereinafter defined) occurs
before Executive experiences a separation from service with Park and its
affiliates, then Executive shall become 100% vested and thus entitled to the
Full Benefit upon any subsequent separation from service, other than for Cause,
prior to the Full Vesting Date. In such case, the Full Benefit shall be payable
to Executive beginning on the Payment Commencement Date and on the first
business day on or immediately after each anniversary of the Payment
Commencement Date until Executive’s death.


For purposes of this Agreement, the occurrence of a “Change in Control” shall
mean the occurrence of any of the following: (a) the consummation of an
agreement for the sale of all, or a material portion, of the assets of Park; (b)
the consummation of a merger or recapitalization of Park, or any merger or
recapitalization whereby Park is not the surviving entity; or (c) the
acquisition, directly or indirectly, of the beneficial ownership (within the
meaning of that term as it is used in Section 13(d) of the Securities Exchange
Act of 1934, as amended, and the rules and regulations promulgated thereunder)
of twenty-five percent (25%) or more of the outstanding voting securities of
Park or Park’s parent Park National Corporation by any person or group. The term
“person” means an individual other than Executive, or a corporation,
partnership, trust, association, joint venture, pool, syndicate, sole
proprietorship, unincorporated organization or any other form of entity not
specifically listed herein.


7.Forfeiture of Benefits Due to Misconduct. Except as provided herein, the
obligation of Park to commence or, if applicable, to continue payment of any
benefits hereunder shall cease and all or any remaining payments, as the case
may be, shall be forfeited (a) if Executive breaches any surviving restrictive
covenants concerning non-competition, non-solicitation of customers and/or
non-solicitation of employees under any employment or other contract in
existence immediately prior to Executive’s separation from service with Park and
its affiliates (but only if and to the extent such employment or other contract
contains restrictive covenants that survive separation from service); or (b) if
no such employment or other contract is in existence immediately prior to the
effective date of such separation from service, if during the twelve-month
period immediately following such effective date, Executive (i) directly or
indirectly solicits any customer of Park or any of its affiliates, with whom
Executive had material contact within the two-year period

4

--------------------------------------------------------------------------------




immediately preceding such effective date, for the purpose of providing any
goods or services relating to the business of providing financial and/or banking
services to individual consumers and businesses; (ii) directly or indirectly
solicits, recruits or induces any employee of Park or any of its affiliates to
terminate his or her employment relationship with Park and/or its affiliate(s)
for the purpose of providing financial and/or banking services to individual
consumers and businesses on behalf of Executive or any third party; or (iii) on
Executive’s own behalf or on behalf of any third party in the business of
providing financial and/or banking services to individual consumers and
businesses, engages in or performs within a fifty-mile radius of Park’s or any
of its affiliates’ offices at which Executive was primarily located immediately
prior to the effective date of such separation from service, services which are
substantially similar to those which Executive performed for Park or any of its
affiliates. Notwithstanding the foregoing, the forfeiture provisions of this
Section 7 shall not be operative with respect to any conduct on the part of
Executive that first occurs after the effective date of a Change in Control.


8.Employment of Executive; Other Agreements. The benefits provided herein for
Executive are supplemental retirement benefits and shall not be deemed to
modify, affect or limit any salary or salary increases, bonuses, profit sharing
or any other type of compensation of Executive in any manner whatsoever. No
provision contained in this Agreement shall in any way affect, restrict or limit
any existing employment agreement between Park and Executive, nor shall any
provision or condition contained in this Agreement create specific employment
rights of Executive or limit the right of Park to discharge Executive with or
without cause. Except as otherwise provided therein, nothing contained in this
Agreement shall affect the right of Executive to participate in or be covered by
or under any qualified or non-qualified pension, profit sharing, group, bonus or
other supplemental compensation, retirement or fringe benefit plan constituting
any part of Park’s compensation structure whether now or hereinafter existing.


9.Confidentiality. In further consideration of the mutual promises contained
herein, Executive agrees that the terms and conditions of this Agreement, except
as such may be disclosed in financial statements and tax returns, in connection
with estate planning or in connection with filings with the Securities and
Exchange Commission as required under Federal securities laws and regulations,
are and shall forever remain confidential until the death of Executive and
Executive agrees that Executive shall not reveal the terms and conditions
contained in this Agreement at any time to any person or entity, other than
Executive’s financial and professional advisors unless required to do so by a
court of competent jurisdiction or, in the opinion of Executive’s counsel, by
other requirements of applicable laws and regulations identified in such opinion
of counsel.


10.Withholding. Park shall make all necessary arrangements to satisfy any
withholding requirements that may arise under this Agreement. Executive agrees
that the appropriate amounts for withholding may be deducted from the cash
salary, bonus or other payments due to Executive by Park, including payments due
under this Agreement. If insufficient cash wages are available or if Executive
so desires, Executive may remit payment in cash for the withholding amounts.


11.Miscellaneous Provisions.


(a)Counterparts. This Agreement may be executed simultaneously in any number of
counterparts. Each counterpart shall be deemed to be an original, and all such
counterparts shall constitute one and the same instrument. This Agreement may be
executed and delivered by facsimile transmission of an executed counterpart.


(b)Survival. The provisions of Section 9 and this Section 11 of this Agreement
shall survive the termination of this Agreement indefinitely, regardless of the
cause of, or reason for, such termination.


(c)Construction. As used in this Agreement, the neuter gender shall include the
masculine and the feminine, the masculine and feminine genders shall be
interchangeable between themselves and each with the neuter, the singular
numbers shall include the plural, and the plural the singular. Except with
respect to Section 6, the term “person” shall include all persons and entities
of every nature whatsoever, including, but not limited to, individuals,
corporations, partnerships, limited liability companies, governmental entities
and associations. The terms “including,” “included,” “such as” and terms of
similar import shall not imply the exclusion of other items not specifically
enumerated.


(d)Severability. If any provision of this Agreement or the application thereof
to any person or circumstance shall be held to be invalid, illegal,
unenforceable or inconsistent with any present or future law, ruling, rule or
regulation of any court, governmental or regulatory authority having
jurisdiction over the subject matter of this Agreement, such provision shall be
rescinded or modified in accordance with such law, ruling, rule or regulation
and the remainder of

5

--------------------------------------------------------------------------------




this Agreement or the application of such provision to the person or
circumstances other than those as to which it is held inconsistent shall not be
affected thereby and shall be enforced to the greatest extent permitted by law.


(e)Governing Law. This Agreement is made in the State of Ohio and shall be
governed in all respects and construed in accordance with the laws of the State
of Ohio, without regard to its conflicts of law principles, except to the extent
superseded by the Federal laws of the United States of America.


(f)Binding Effect. This Agreement is binding upon the parties, their respective
successors, assigns, heirs and legal representatives. Without limiting the
foregoing, the terms of this Agreement shall be binding upon any successor of
Park whether by merger or acquisition of all or substantially all of the assets
or liabilities of Park. This Agreement may not be assigned by either party
without the prior written consent of the other party hereto. This Agreement has
been approved by the Board of Directors of Park and Park agrees to maintain an
executed counterpart of this Agreement in a safe place as an official record of
Park.


(g)No Trust. Nothing contained in this Agreement and no action taken pursuant to
the provisions of this Agreement shall create or be construed to create a trust
of any kind, or a fiduciary relationship between Park and Executive, Executive’s
designated beneficiary(ies) or any other person.


(h)Assignment of Rights. None of the payments provided for by this Agreement
shall be subject to seizure for payment of any debts or judgments against
Executive or any beneficiary(ies) of Executive; nor shall Executive or any
beneficiary(ies) of Executive have any right to transfer, modify, anticipate or
encumber any rights or benefits hereunder; provided, however, that the
undistributed portion of any benefit payable hereunder shall at all times be
subject to set-off for debts owed by Executive to Park.


(i)Entire Agreement. This Agreement (together with its exhibit, which is
incorporated herein by reference) constitutes the entire agreement of the
parties with respect to the subject matter hereof and all prior or
contemporaneous negotiations, agreements and understandings, whether oral or
written, are hereby superseded, merged and integrated into this Agreement.


(j)Notice. Any notice to be delivered under this Agreement shall be given in
writing and delivered by hand, or by first class, certified or registered mail,
postage prepaid, addressed to Park or Executive, as applicable, at the address
for such party set forth below or such other address designated by notice.


Park:        Park National Corporation
50 N. Third Street
Newark, OH 43058-3500
Attn: Chief Executive Officer


Executive:    Brady T. Burt
XXXXXXXXXXX
XXXXXXXXXXX


(k)Non-waiver. No delay or failure by either party to exercise any right under
this Agreement, and no partial or single exercise of that right, shall
constitute a waiver of that or any other right.


(l)Headings. Headings in this Agreement are for convenience only and shall not
be used to interpret or construe its provisions.


(m)Amendment. No amendments or additions to this Agreement shall be binding
unless in writing and signed by both parties. No waiver of any provision
contained in this Agreement shall be effective unless it is in writing and
signed by the party against whom such waiver is asserted. Park or any successor
thereto reserves the right by action of its Board of Directors or its delegatee
at any time to modify or amend or terminate this Agreement, subject to the
consent of Executive; provided, however, that Park reserves the right to amend
this Agreement in any respect to comply with the provisions of Section 409A of
the Code so as not to trigger any unintended tax consequences prior to the
distribution of benefits provided herein. Notwithstanding anything contained in
this Agreement to the contrary, upon any termination of this Agreement, all
benefits shall be paid in due course in accordance with Section 2, unless Park
elects to have all benefits

6

--------------------------------------------------------------------------------




paid in a lump sum as soon as practicable after this Agreement’s termination in
accordance with Treasury Regulation §1.409A-3(j)(4)(ix).


(n)Legal Expenses. From and after the occurrence of a Change in Control, Park
shall pay all reasonable legal fees and expenses incurred by Executive seeking
to obtain or enforce any right or benefit provided by this Agreement promptly
from time to time, at Executive’s request, as such fees and expenses are
incurred; provided, however, that Executive shall be required to reimburse Park
for any such fees and expenses if a court, arbitrator or any other adjudicator
agreed to by the parties determines that Executive’s claim is without
substantial merit. Executive shall not be required to pay any legal fees or
expenses incurred by Park in connection with any claim or controversy arising
out of or relating to this Agreement, or any breach thereof. Notwithstanding the
foregoing: (1) fees and expenses shall be only be paid to the extent incurred
prior to Executive’s death or the 15th anniversary of Executive’s termination of
employment; (2) the fees and expenses eligible for payment during any taxable
year of Executive may not affect the fees and expenses eligible for payment in
any other taxable year; (3) payment must be made on or before the last day of
Executive’s taxable year following the taxable year in which the fees and
expenses were incurred; and (4) the right to payment for such fees and expenses
is not subject to liquidation or exchange for another benefit.
    




[THE REMAINDER OF THIS PAGE IS INTENTIONALLY LEFT BLANK; SIGNATURE PAGE
FOLLOWS.]





7

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have executed, or caused to be executed,
this Agreement as of the day and year first above written.


 
PARK:
 
 
 
The Park National Bank
 
 
 
By /s/ David L. Trautman
 
Its CEO
 
 
 
EXECUTIVE
 
 
 
/s/ Brady T. Burt
 
BRADY T. BURT








8

--------------------------------------------------------------------------------




Exhibit A
Brady T. Burt


“Early Vesting Date” = XXXXX XX, 2034


“Full Vesting Date” = XXXXX XX, 2037


“Payment Commencement Date” = The first business day of the month of March
following the later of (a) the date on which Executive separates from service
with Park and all of its affiliates, and (b) the Executive’s attainment of age
65 (XXXXX XX, 2037). Notwithstanding the foregoing, if Executive is a “specified
employee” (within the meaning of Section 409A of the Code and the associated
Treasury Regulations promulgated thereunder), no payment made following
Executive’s separation from service shall be made until the first day of the
seventh month following the date of Executive’s separation from service. The
amount paid on this date shall include the cumulative amount that could not be
paid during such prior six-month period.
“Full Benefit” = $201,000


Information about Early Benefit


Year
Early Benefit
XXXXX XX, 2034 to XXXXX XX, 2035
$170,850
XXXXX XX, 2035 to XXXXX XX, 2036
$180,900
XXXXX XX, 2036 to XXXXX XX, 2037
$190,950






A-1